Citation Nr: 1302464	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-36 615	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for the period from April 24, 2007, to October 21, 2008.

2.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, on or after October 22, 2008.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That decision granted service connection for an acquired psychiatric disorder, to include PTSD, and assigned an initial rating of 30 percent effective from April 24, 2007.  In July 2010, the RO granted a staged rating of 50 percent effective from October 22, 2008, but the Veteran continued his appeal for a higher initial rating.  In August 2012, the RO granted the Veteran's related claim for a TDIU.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

On September 27, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew this appeal in a September 2012 statement, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


